     Case 4:19-cr-00363 Document 144 Filed on 02/12/20 in TXSD Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA       §
                               §
              Government,      §
                               §
VS.                            §                 CRIMINAL ACTION NO. H-19-363-1
                               §
ALDO ROGOBERTO GUERRA-GUEVARA, §
                               §
              Defendant.       §

                              NOTICE OF TRANSFER

1.           This case has been TRANSFERRED to Judge DAVID HITTNER for the
             following reason:

             [ X ] Agreement between the judges.
             [ ] Bankruptcy-related case reassigned to the judge with the lowest-
                   numbered case.
             [ ] Recusal.
             [ ] Transfer for revocation hearing with related case:
             [ ] Other: Related case

2.           Deadlines in existing scheduling orders remain in effect; however, all court
             settings are canceled.

                                           David Bradley, Clerk



                                                      Lisa Eddins
                                           By:
                                              Lisa Eddins
                                             Case Manager to Chief Judge Lee Rosenthal

Date: February 12, 2020
